Aulisi, J.
Appeal from a decision of the Workmen’s Compensation Board which found no causal relation between a compensable ankle fracture and claimant’s subsequent heart disability. Claimant contends that the cardiac attack was due to a pulmonary embolism caused by an embolus released from the site of his ankle fracture when the cast was removed *975and therefore the heart attack and resultant disability are compensable. The expert medical testimony is conflicting in its conclusions. Questions of credibility, reasonableness and weight of the conflicting testimony were for the board (see Matter of Zaepfel v. du Pont de Nemours & Co., 284 App. Div. 693, 695, affd. 309 N. Y. 962). Decision affirmed, without costs. Gibson, P. J., Reynolds, Taylor and Hamm, JJ., concur.